Per Curiam.
We agree with the vice-chancellor’s construction of the deed from Rutherford to Thomas Iron Company of April 22d, 1871. This makes it’ unnecessary to consider whether the complainant has shown an unbroken paper title. Hpon a bill to quiet title, when the jurisdictional facts are shown, as we think they are in this case, it is for the defendant to establish his claim (Ocean View Land Co. v. Loudenslager, 78 N. J. Eq. (8 Buch.) 571), and this has not been done.
The decree must be affirmed, with costs.
For affirmance — -The Chiee-Justice, Garrison, Swayzb, Trenohard, Parker, Voorhees, Minturn, Kalisoh, Bogert, Vredenburgh, Congdon, White, Hepeenheimer, Terhune —14.
For reversal — Hone.